  8:20-cv-00015-JFB-CRZ Doc # 68 Filed: 12/28/20 Page 1 of 1 - Page ID # 230




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

ROSEMARY KELLY,

                  Plaintiff,                              8:20CV15

      vs.
                                                            ORDER
GRADIENT     ADVISORS,     LLC, a
Minnesota   organization; RICHARD
SLIFER, and MICHAEL SILVA,

                  Defendants.


      As requested in the parties’ motion, (filing no. 67), which is hereby granted,
the final progression order is amended as follows:

      1)    Defendant Gradient’s response to Plaintiff’s Requests                for
            Admissions shall be served on or before January 29, 2021.

      2)    Any motions to compel written discovery under Rules 33, 34, 36, and
            45 must be filed by February 15, 2021.

            Reminder: A motion to compel, to quash, or for a disputed
            protective order shall not be filed without first contacting the
            chambers of the undersigned magistrate judge to set a conference
            for discussing the parties’ dispute.

      Dated this 28th day of December, 2020.

                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
